Citation Nr: 1826571	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-24 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for cytosis.

3.  Entitlement to service connection for spinal stenosis.

4.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative disc disease, upper and lower back.

5.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder.

6.  Entitlement to a rating higher than 30 percent for bilateral pes planus with hallux valgus and degenerative arthritis.

7.  Entitlement to a rating higher than 10 percent for gastroesophageal reflux disease (GERD).

8.  Entitlement to special monthly compensation for being housebound or requiring aid and attendance.

9.  Entitlement to an effective date earlier than August 6, 2010, for the grant of service connection for PTSD. 

10.  Entitlement to specially adapted housing.

11.  Entitlement to special home adaptation.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from October 1983 to October 1986, and had active service in the U.S. Marine Corps from December 1988 to January 1993.

This matter comes before the Board of Veterans' Appeals on appeal from November 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled to appear at a Board videoconference hearing in September 2017, and was notified of the time and place of the hearing in an August 2017 letter.  He failed to appear for that hearing and has not requested that it be rescheduled.  Therefore, his hearing request is deemed to be waived.

As noted above, the Veteran has separate claims for spinal stenosis and degenerative disc disease.  Historically, the Veteran was denied service connection for a "low back condition" in a September 2005 rating decision, which noted that there was no x-ray evidence of a degenerative condition.  A claim for degenerative disc disease was reopened and denied on the merits in a December 2008 rating decision.  The November 2011 rating decision on appeal denied service connection for spinal stenosis on the merits, and declined to reopen a claim for degenerative disc disease.

The Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), which provides that a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  Boggs states that if a veteran's claim does not have the same factual basis as a prior claim, then the veteran is not seeking to reopen his prior claim but rather is opening a new claim.  The "factual basis" of a claim is a veteran's disease or injury rather than the symptoms of the disease or injury, and VA must consider whether that precise, medically defined disease or injury is service connected.

Here, the condition of spinal stenosis was referenced in a July 2005 VA treatment record, a September 2005 lay statement from the Veteran, and a January 2008 VA treatment record.  However, none of the rating decisions prior to November 2011 addressed spinal stenosis.  Therefore, it had not been previously "considered" and is properly characterized as an original claim.

The issue of entitlement to service connection for spinal stenosis, an initial rating higher than 70 percent for PTSD, a rating higher than 30 percent for bilateral pes planus, a rating higher than 10 percent for GERD, special monthly compensation, an effective date earlier than August 6, 2010, for PTSD, specially adapted housing, and special home adaptation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current fibromyalgia condition.

2.  The Veteran does not have a current cytosis condition.

3.  The Veteran did not appeal a December 2008 rating decision which denied service connection for degenerative disc disease, and evidence received since that time does not relate to a previously unestablished element of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for cytosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The December 2008 rating decision which denied service connection for degenerative disc disease is final, and new and material evidence has not been received to reopen the claim.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104 (a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

Unfortunately, service connection for fibromyalgia must be denied as the evidence does not show a current diagnosis of the condition.  

VA and private treatment records do reflect a history of fibromyalgia, or an Axis III diagnosis of fibromyalgia listed in the context of mental health treatment.  However, VA records from May 2009 specifically note that a rheumatologist felt that the Veteran did not have fibromyalgia.  A December 2011 VA examination also stated that the Veteran had not been diagnosed with fibromyalgia.  Rather, they show that he had significant osteoarthritis, degenerative joint disease, stenosis, and a vitamin D deficiency which explained his pain.  These findings are based on assessments of the Veteran's condition by medical personnel (rheumatologist and VA examiner) who were specifically looking for fibromyalgia, and are more probative than the references to fibromyalgia noted above, which are based solely on historical references or assessments from mental health providers.  Therefore, a current fibromyalgia condition has not been established.

Service connection for cytosis must also be denied.  First, the Veteran's VA and private treatment records do not show this condition to be present.  Second, even if it were present, it does not appear to be a compensable disability within VA's disability rating schedule.  "Cytosis" is a condition in which there is a greater than normal number of cells in a tissue or organ.  Mosby's Medical Dictionary, 8th edition. S.v. "cytosis."  Retrieved April 11 2018 from https://medical-dictionary.thefreedictionary.com/cytosis.  It is not listed as a disability in VA's rating schedule.  The schedule does consider conditions such as tumors, which may also be characterized as abnormal cell growth, but again, the record does reflect a diagnosis of cytosis, let alone a tumor.  Therefore, service connection is not warranted for cytosis.

II.  New and Material Evidence

A service connection claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C. § 5108.

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Historically, the Veteran was most recently denied service connection for degenerative disc disease in a December 2008 rating decision.  The basis of the denial was that there was no link between the current back condition and the documented back treatment in service.  He did not appeal that decision, and therefore it is final.

Since the prior denial, additional evidence has been received.  A July 2012 statement from the Veteran's wife indicated that he injured his back while working in March 2005.  An August 2012 statement from his sister noted that the Veteran wore a back brace during service.

This evidence is new, as it was not part of the record at the time of the prior denial.  However, it is not material, as it does not relate to the previously unestablished element of a link between a current condition and service.  The statement from the Veteran's wife suggests an etiology other than service.  The statement from his sister references treatment during service, but in-service back problems had already been established.  Even under the low threshold of Shade, the evidence received since the prior final decision does not raise a reasonable possibility of substantiating the Veteran's claim for degenerative disc disease.

As a final matter, an August 2012 statement from one of the Veteran's fellow service members indicated that the Veteran's back condition was associated with his feet.  While the Veteran is service-connected for bilateral foot conditions, this statement does not constitute new and material evidence.  First, a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Second, because the service member has not been shown to possess the requisite medical knowledge, training or experience to competently attribute a back condition to the feet, his statement does not otherwise constitute new and material evidence regarding the etiology of the back condition.


ORDER

Service connection for fibromyalgia is denied.

Service connection for cytosis is denied.

The request to reopen a previously denied claim for service connection for degenerative disc disease is denied.


REMAND

The remaining issues on appeal require additional development before they can be adjudicated on the merits.

The November 2011 rating decision on appeal granted service connection for PTSD effective August 6, 2010.  A March 2012 Report of General Information shows the Veteran sought to contest this effective date.  However, no statement of the case (SOC) was promulgated with respect to this issue, and this must be corrected.  See Manlincon v. West, 12 Vet. App. 238 (1999).


With regard to the Veteran's three claims for increased ratings (PTSD, pes planus, and GERD), he was afforded VA QTC examinations in August 2011.  In order to assess the current severity of these conditions, new examinations are necessary.  Moreover, the claims file only contains VA treatment records dated through November 2013.  His more recent records should be obtained and associated with the file.

Regarding his claim for service connection for spinal stenosis, the evidence reflects a current disability and documented back complaints in service.  An examination is necessary to determine whether the current condition is related to service.

Finally, the claims for special monthly compensation, specially adapted housing, and special home adaptation are intertwined with the other claims being remanded on appeal, and cannot be adjudicated until these other claims are fully addressed.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a statement of the case for the issue of an effective date earlier than August 6, 2010, for the grant of service connection for PTSD.  Advise the Veteran that he must file a timely VA Form 9 or other substantive appeal if he desires to perfect an appeal of this to the Board.

2.  Obtain the Veteran's treatment records for the period from November 2013 through the present and associate them with the claims file.

3.  Schedule the Veteran for a VA examination to determine the etiology of his spinal stenosis.  The claims file should be provided to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that current spinal stenosis is etiologically related to service.

Although the examiner must review the file, his/her attention is drawn to the following evidence:

a.  Service treatment records dated October 1983, July 1986 and January 1992 show complaints of low back pain, with a diagnosis of lumbar strain in 1992.

b.  Post-service VA treatment records in July 1993, February 1994 March 1995, January 1996 and June 1996 reflect complaints of back pain, with a diagnosis of lumbar strain in January 1996.

c.  VA records dated June 2005 include an x-ray showing straightened lumbar lordosis, spondylosis, and degenerative changes at L5-S1.  Additional records from July 2005 show a diagnosis of "rule out" spinal stenosis due to central osteophyte-disc complex affecting L5 nerve root.

d.  Private records dated February 2006 show the Veteran was in his usual state of health until March 2005, when his back gave out while at work.  X-rays showed degenerative disc disease with many osteophytes present.  The treating physician indicated that the Veteran's current back complaints were not the result of the March 2005 incident, but that the incident aggravated a preexisting condition.

e.  VA records dated January 2008 and private records dated July 2009 show diagnoses of spinal stenosis.  March 2012 private records also include findings of mild to moderate stenosis.

The examiner is asked to provide a complete explanation for all opinions rendered.  If an opinion cannot be provided without resorting to speculation, the examiner must clearly explain why this is the case.

4.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his PTSD, and its impact on his occupational and social functioning.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  All indicated tests and studies should also be completed, including a full mental status examination.  The examiner should identify the symptoms associated with the Veteran's PTSD.

5.  Schedule the Veteran for a VA foot examination to determine the current severity of bilateral pes planus.  The examiner should specifically assess whether bilateral pes planus is manifested by objective evidence of marked deformity such as pronation and abduction; pain on manipulation or accentuated by use; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of plantar surfaces of the feet; or marked inward displacement and severe spasm of the tendo Achillis on manipulation which is not improved by the use of orthopedic shoes or appliances.  The examiner should discuss the impact of bilateral pes planus on the Veteran's functional ability and daily activities.

6.  Schedule the Veteran for a VA examination to determine the current severity of his GERD.  The examiner should specifically assess whether GERD results in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation; whether substernal, arm, or shoulder pain is present; and whether the condition is productive of considerable impairment of health.

He/she should also assess whether GERD is manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other combinations of symptoms which are productive of severe impairment of health.

If there is any clinical or medical basis for corroborating or discounting the reliability of any history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

7.  Following completion of the above, readjudicate the Veteran's claims for service connection for spinal stenosis; an initial rating higher than 70 percent for PTSD; a rating higher than 30 percent for bilateral pes planus; a rating higher than 10 percent for GERD; special monthly compensation for being housebound or requiring aid and attendance; specially adapted housing; and special home adaptation.  For those claims not granted to the Veteran's satisfaction, send him a supplemental statement of the case and allow him an appropriate time to respond before return the claims to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


